Name: 79/230/EEC: Commission Decision of 12 February 1979 authorizing the Kingdom of Belgium, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands not to apply Community treatment to bed linen, woven, falling within subheading ex 62.02 B of the Common Customs Tariff (NIMEXE codes 62.02-11, 19) (category 20), originating in Romania and in free circulation in the other Member States (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-02-24

 Avis juridique important|31979D023079/230/EEC: Commission Decision of 12 February 1979 authorizing the Kingdom of Belgium, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands not to apply Community treatment to bed linen, woven, falling within subheading ex 62.02 B of the Common Customs Tariff (NIMEXE codes 62.02-11, 19) (category 20), originating in Romania and in free circulation in the other Member States (Only the French and Dutch texts are authentic) Official Journal L 047 , 24/02/1979 P. 0020 - 0020****( 1 ) OJ NO L 121 , 3 . 6 . 1971 , P . 26 . COMMISSION DECISION OF 12 FEBRUARY 1979 AUTHORIZING THE KINGDOM OF BELGIUM , THE GRAND DUCHY OF LUXEMBOURG AND THE KINGDOM OF THE NETHERLANDS NOT TO APPLY COMMUNITY TREATMENT TO BED LINEN , WOVEN , FALLING WITHIN SUBHEADING EX 62.02 B OF THE COMMON CUSTOMS TARIFF ( NIMEXE CODES 62.02-11 , 19 ) ( CATEGORY 20 ), ORIGINATING IN ROMANIA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE DUTCH AND FRENCH TEXTS ARE AUTHENTIC ) ( 79/230/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO THE APPLICATION UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY , MADE ON 2 FEBRUARY 1979 BY THE BENELUX GOVERNMENTS TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO BED LINEN , WOVEN , FALLING WITHIN SUBHEADING EX 62.02 B OF THE COMMON CUSTOMS TARIFF ( NIMEXE CODES 62.02-11 , 19 ) ( CATEGORY 20 ), ORIGINATING IN ROMANIA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ; WHEREAS THE IMPORTATION INTO THE COMMUNITY OF THE PRODUCTS IN QUESTION ORIGINATING IN ROMANIA IS COVERED BY AN AGREEMENT NEGOTIATED BETWEEN THE COMMUNITY AND THIS COUNTRY ; WHEREAS UNDER THAT AGREEMENT ROMANIA HAS UNDERTAKEN TO TAKE ALL NECESSARY STEPS TO LIMIT ITS EXPORTS OF THE PRODUCTS IN QUESTION TO THE COMMUNITY UP TO THE AMOUNT OF CERTAIN CEILINGS ALLOCATED AMONG THE MEMBER STATES ; WHEREAS IT WAS NOT POSSIBLE ON THAT OCCASION TO ALLOCATE THESE CEILINGS ON THE BASIS OF THE NEEDS OF THE INDIVIDUAL MARKETS ; WHEREAS THERE ARE THEREFORE DISPARITIES EXISTING BETWEEN THE IMPORT CONDITIONS IN THE VARIOUS MEMBER STATES ; WHEREAS UNIFORMITY CAN ONLY BE ACHIEVED PROGRESSIVELY ; WHEREAS THE DISPARITIES WHICH EXIST IN THE COMMERCIAL POLICY MEASURES APPLIED IN CONNECTION WITH THESE PRODUCTS BY THE MEMBER STATES ARE CAUSING DEFLECTION OF TRADE , THEREBY PREVENTING THE EXECUTION OF THOSE COMMERCIAL POLICY MEASURES WHICH ARE IN FORCE BECAUSE OF THE DIFFICULT ECONOMIC SITUATION IN THE SECTOR CONCERNED ; WHEREAS IT APPEARS FROM THE APPLICATION SUBMITTED THAT THERE ARE SERIOUS DIFFICULTIES IN THE INDUSTRIAL SECTOR CONCERNED , INVOLVING A CONSIDERABLE DROP IN PRODUCTION AND EMPLOYMENT ; WHEREAS , ALTHOUGH THE IMPORTS WHICH GAVE RISE TO THE APPLICATION SUBMITTED WOULD APPEAR TO BE AN ISOLATED OPERATION , THEY ARE NEVERTHELESS LIKELY , IN VIEW OF THE SUBSTANTIAL VOLUME OF THE IMPORTS , TO JEOPARDIZE THE ABOVEMENTIONED COMMERCIAL POLICY MEASURES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN COMMISSION DECISION 71/202/EEC OF 12 MAY 1971 ( 1 ), AND IN PARTICULAR ARTICLE 1 THEREOF , HAS ADOPTED THIS DECISION : ARTICLE 1 THE KINGDOM OF BELGIUM , THE GRAND DUCHY OF LUXEMBOURG AND THE KINGDOM OF THE NETHERLANDS ARE AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , WHERE THEY ORIGINATE IN ROMANIA AND ARE IN FREE CIRCULATION IN THE OTHER MEMBER STATES , AND IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 22 JANUARY 1979 AND ARE , AT THE DATE OF THIS DECISION , PENDING WITH THE BENELUX AUTHORITIES : // // CCT HEADING NO // DESCRIPTION // // EX 62.02 B ( NIMEXE CODES 62.02-11 , 19 ) ( CATEGORY 20 ) // BED LINEN , WOVEN // ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM , THE GRAND DUCHY OF LUXEMBOURG AND THE KINGDOM OF THE NETHERLANDS . DONE AT BRUSSELS , 12 FEBRUARY 1979 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT